Citation Nr: 1445256	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  07-37 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancée


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 2002 to July 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied entitlement to increased disability ratings for the Veteran's service-connected lumbar spine and right shoulder disabilities.

The Veteran and his fiancée, P. T., testified at a hearing before the undersigned Veterans Law Judge in August 2010.  A transcript of that hearing is of record.

In a September 2010 decision, the Board found that the issue of entitlement to a TDIU had been reasonable raised by the record.  Consequently, the Board took jurisdiction over the TDIU issue per the holding of the United States Court of Appeal for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the issue for further development at that time.  The Board additionally denied the Veteran's increased rating claims in that decision.

Subsequently, in a February 2011 decision, the Board denied the Veteran's claim of entitlement to a TDIU.  The Veteran appealed the Board's decision to the Court.  Pursuant to the terms of a December 2011 Joint Motion for Remand (Joint Motion), the Court remanded the Veteran's TDIU claim to the Board for action consistent with the terms stated in the Joint Motion.  In May 2012, the Board again remanded the Veteran's TDIU claim for additional development. 

In a May 2013 supplemental statement of the case (SSOC), the RO continued the denial of a TDIU and the matter was returned the Board.

Thereafter, in a December 2013 decision, the Board remanded the issue for extraschedular consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Since the last supplemental statement of the case was issued in May 2014 the Veteran submitted additional evidence along with a waiver of RO consideration. Accordingly, the newly submitted evidence will herein be considered.  See 38 C.F.R. § 20.1304 (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is unable to secure and maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on individual unemployability due to service-connected disabilities on an extraschedular basis have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.340, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to a TDIU.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist pursuant to the Veterans Claims Assistance Act (VCAA) of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), is necessary.

Legal Criteria and Analysis

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran. 38 C.F.R. §§ 3.341(a), 4.19. Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a). 

The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In this case, service connection is in effect for right sacroiliitis, evaluated as 40 percent disabling; right lower extremity radiculopathy associated with right sacroiliitis, evaluated as 20 percent disabling; and a right shoulder disability, evaluated at 10 percent disabling.  His combined disability evaluation is 60 percent.  The Board notes that the lumbar spine and right lower extremity disabilities combine to a 52 percent evaluation, which rounds to a combined 50 percent evaluation under the Combined Ratings Table in 38 C.F.R. § 4.25.  Thus, he does not have a single disability rated at 60 percent disabling or a combined rating of 70 percent.  Therefore, the Veteran does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).

That notwithstanding, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, if a veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where a veteran is unemployable due to service-connected disability. 38 C.F.R. § 4.16(b).

The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim was referred to VA's Director of Compensation and Pension for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).   Accordingly, in December 2013, the Veteran's claim was forwarded to the Director of VA's Compensation and Pension Service for extraschedular consideration.  The Director determined that the evidence in its entirety does not establish that the Veteran is unemployed and unemployable due to service-connected disability.  

The Board may now review the decision of the Director of C&P with regard to entitlement to a TDIU under 38 C.F.R. § 4.16(b) and make an independent determination on this matter.  See Anderson v. Shinseki, 22 Vet. App. 423 (2008).

VA treatment records demonstrate a history of complaints of and treatment for low back pain.  Notably, in records dated in November 2007 and December 2011, the Veteran reported that he was unable to work because of chronic back pain and that it had significantly diminished his quality of life.  

Private treatment records dated in March 2010 also report a history of chronic back pain.  The records note that the Veteran was being set up for lumbar epidural steroid injections to provide short term help with his symptoms.  

At the August 2010 Board hearing, the Veteran reported that he was in school, but was having difficulty carrying books and sitting during class as a result of his back disability.

The Veteran was afforded a VA examination in October 2012.  Following physical examination, the examiner determined that the Veteran's lumbar spine and shoulder disabilities impacted his ability to work.  It was noted that the appellant attended school for IT in 2008 but reported that constant sitting caused increased pain.  He stopped attending in 2011.  It was also reported that the appellant attended aviation school in 2006 but noticed pain in the right extremity and stopped attending school.  

The examiner also determined that the decision of unemployability was vocational rather than medical.  She noted that he Veteran could not lift repetitively more than 15 pounds and could not do overhead work.  Additionally, he would require work breaks after an hour.  Sedentary work that does not require bending was preferred but positions that allow flexibility of standing, walking, and sitting were also suggested.  The examiner noted that such positions might include positions as a teacher, counselor, sales, cashier using a stool, accountant, human resource, telephone work or clerical work.  The examiner further determined that assembly line work, positions of labor, anything requiring bending or working on objects lower than his waist and repetitive lifting more than 10 to 15 pounds would be contraindicated.  

In a January 2013 addendum opinion, the examiner determined that the Veteran's back and right shoulder disabilities were less likely than not to preclude him from gainful employment in light of his professional qualifications and employment.  In support of her opinion, the examiner noted that the appellant initially held a job as a building supply delivery man and then was employed in an office setting where he controlled inventories by bar scanning.  She noted that that type of employment did not require heavy lifting.  The examiner again noted employment restrictions and identified types of work settings that would accommodate symptoms caused by the Veteran's service-connected back and shoulder disabilities.  The examiner did not provide an opinion as to whether the Veteran's right leg lower disability precluded him from substantially gainful employment or the combined effect of his disabilities on his ability to obtain and maintain substantially gainful employment.  

In an additional opinion dated in April 2013, the examiner again reported previous occupations held by the Veteran and provided specific limitations that would present in employment.  However the examiner did not provide an opinion as to whether any of the appellant's service-connected disabilities, individually or combined, precluded substantially gainful employment. 

The Veteran submitted results from a private examination in September 2013.  The physician noted that the Veteran stopped working in 2007 due to unbearable pain in both his back and right leg.  Following a review of the claims file and examination of the Veteran, the physician determined that it is impossible for an independent observer to quantitate how much pain another person was, or was not, having.  However, from the examination, the physician concluded that the Veteran had chronic pain.  He noted that the chronic pain was very debilitating and would keep him from doing things he wants to do, including work.  The physician also noted that taking narcotic medication regularly also interfered with the ability to work, particularly as long term administration leads to tolerance and therefore dosage escalation.  The physician further determined that if all recommended medical treatment had been tried and proven unsuccessful, as appeared to be the case, the appellant would never be able to work at gainful employment. 

In a September 2013 statement submitted by the Veteran, he reported that he experienced many side effects from medication taken for his back disability, which included nausea, constipation and an inability to breathe normally.

In a September 2013 statement by the appellant's fiancée, she stated that his back condition prevented him from being able to participate in any everyday life activity.  Walking, standing, sitting and sleeping were noted as being uncomfortable for the Veteran.  She reported that it had been impossible for him to engage in employment as a result of his condition which had forced him to be a burden on his family.

In an additional private opinion dated in June 2014, the physician determined that the appellant's back pain and radicular symptoms clearly had a deleterious effect on his ability to function in the work environment.  Additionally, the opioid medications used to treat his symptoms come with significant side effects that limit users' activities of daily living.  He noted that the appellant had been chronically using strong opiate pain medication such as Vicodin and Percocet, which could have sedating effects.  He indicated that users were counseled not to drive or operate machinery.  The physician determined that the appellant's service-connected back problems have kept him from gainful employment since 2007 and his ongoing need for narcotic pain medications would preclude him from other forms of employment including sedentary work.  He noted that his failure to complete an educational course because of constant pain and trouble concentrating was strong evidence that his ability to function in a work environment would be similarly hindered. 

Based on the evidence of record, the Board finds that the Veteran's service-connected lumbar spine disability precludes him from substantial gainful employment.  The evidence in favor of the claim includes the competent and credible statements by the Veteran noting that he has not been employed since May 2007 and had difficulties completing educational studies as a result of his service-connected back disability.  Also of record are the private opinions which indicate that the Veteran's lumbar spine disability, as well as the medication used to treat the condition, render him unable to obtain and maintain employment.  

The Board acknowledges the negative opinions provided by the VA examiner; however she did not provide an opinion regarding the effects of the pain mediation on the appellant's ability to obtain and maintain substantially gainful employment.  While the examiner provided specific limitations to the types of employment situations that were suitable for the Veteran given his chronic back pain, she did not identify occupations for which he was qualified, given his educational history and job experience.  She also did not appear to consider that, due to the use of strong pain medications, the Veteran would not likely be able to drive to a place of employment.  The Board notes that the appellant's employment history includes working as a delivery man and a bar scanner.  Moreover, the record suggests that he has been unable to complete educational studies as a result of his chronic back pain.  As such, the opinions provided by the VA examiner are assigned limited probative weight.

In light of the above evidence, the Board finds the Veteran's service-connected lumbar spine disability prevents him from securing and following substantially gainful employment consistent with his education and occupational experience. Therefore, entitlement to a TDIU is granted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.16(b).

ORDER

Entitlement to a TDIU is granted on an extraschedular basis, subject to the laws and regulations governing the payment of VA compensation.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


